604 F.2d 26
Orville L. OLSON, Jr., Appellant,v.AMERICAN OIL COMPANY, a foreign corporation and WallyHanson, Appellees.
No. 79-1047.
United States Court of Appeals,Eighth Circuit.
Submitted June 14, 1979.Decided July 3, 1979.

Appeal from the United States District Court for the District of North Dakota, Bruce M. Van Sickle, Judge.
James L. Lamb, Degnan, McElroy, Lamb, Camrud, Maddock & Olson, Grand Forks, N.D., for appellant.
John D. Kelly, Vogel, Brantner, Kelly, Knutson, Weir & Bye, Fargo, N.D., for appellee American Oil; Jane C. Heinley, Fargo, N.D., on the brief.
Mitchell Mahoney, Pringle & Herigstad, Minot, N.D., for appellee Hanson.
Before HEANEY, ROSS and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Orville L. Olson, Jr., appeals from a decision of the District Court granting motions for summary judgment in favor of American Oil Company and Wally Hanson, an employee of American Oil Company.  The primary issue on appeal is whether Olson's common law action against American and Hanson is barred in light of the payments American made to Olson pursuant to Minnesota Workmen's Compensation laws.


2
We have carefully considered the briefs and the record.  We affirm on the basis of the District Court's opinion.  Orville L. Olson, Jr. v. American Oil Company and Wally Hanson, 474 F.Supp. 560 (D.N.D.1978).